Charlton, Judge.
Two questions arise out of the grounds stated by the petitioners.
1. Whether the ordinance of the 30th November, 1807, can retrospect, so as to supersede the assessment imposed by the ordinance of the 24th November, 1806, and in lieu thereof, to substitute the assessment imposed by the ordinance of the 30th Nov. 1807 ? and.
Davis and Berrien, for the Petitioner.
Mr. Recorder Habersham, for the Corporation.
2. Whether an execution, issued by an officer of the corPorilhon, can be levied on lands and tenements ?
1. The ordinance of the 24th November, 1806, directs a be levied of fifty cents on every hundred dollars value 0f goods and merchandise, to be ascertained by the invoice J price.
The ordinance Of the 30th November, 1807, directs, that a tax be levied of fifty cents, on ail goods, wares, and merchandise, which shall be sold on commission, on every hundred dollars sold.
No laws can operate retrospectively unless they are explanatory of the statute, or declaratory of ihe common law. With these exceptions, statutes or ordinances will always be construed as applying their principles to cases in future, or subsequent to their enactment.
The ordinance of 30th November, 1807, cannot, therefore, divest the petitioners of their right to pay the tax of fifty cents on the invoice price of the goods, from the 24th November, 1806, to the 30th November, 1807, the amount of which assessment will be ascertained by the returns made on the 1st of January and 1st of May, 1807, or by the assessed value of the city treasurer. '
2. A sale of lands and tenements under an execution of a city officer, for a violation of a city ordinance or by-law is illegal, and repugnant to the rights, which are expressly or impliedly delegated to the corporation. Upon the footing too of general doctrines, the appropriate remedy for all infractions of ordinances or by-laws, is against the goods and chattels.
This execution cannot, therefore, be supported by principles of law, nor has it been issued conformably to the directions of the ordinance itself.

Hule made absolute.